—Appeal and cross appeal unanimously dismissed without costs. Memorandum: We dismiss the appeal and cross appeal from the "Structured Judgment Order”, dated December 9, 1993. A judgment thereunder was entered on December 27, 1993, and an appeal taken therefrom. Because the directives in each document are identical, proper appellate review lies only from the judgment (see, Matter of Laborers Intl. Union v Shevlin-Manning, Inc., 147 AD2d 977). (Appeals from Judgment of Court of Claims, Hanifin, J.—Damages.) Present —Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.